DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a flange portion” and “a collar” in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  “housing comprise a collar” should be “..housing comprises a collar”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



4.	Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 

Claim 1 defines “a collar” but there is nowhere in the specification any description about this.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “a flange portion” and “a collar” which are indefinite as it is not clear what elements are these. Appropriate markings are required.

Claims 2-5 are also rejected being dependent on claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6. Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Lind et al (US 2014/0087587 A1) in view of Tanaka et al (JP 2009-054871) and Chen et al. (US Patent 6,066836)

Regarding claim 1: Lind teaches in Fig. 1A, 2A-3A, 5-6D, para [0029], [0031]-[0035], [0048], [0056]-[0057] about a substrate support assembly comprising:
a platen 120 characterized by a first surface configured to support a semiconductor substrate;
a first stem section 130 coupled with a second surface of the platen opposite the first surface of the platen wherein a bottom end of the first stem section comprises a flange
portion; and
a second stem section 150 coupled with the first stem section, the second stem section comprising:
a housing 154, wherein an upper end of the housing comprise a collar,
a rod holder 300 disposed within the housing,
a connector 310 seated within the rod holder at a first end of the connector,
a heater rod (one of 210) disposed within the first end of the connector,
a heater extension rod (one of 260) coupled with the connector at a second end of the connector,
an RF [0040] rod (one of 210),
an RF [0040] extension rod (one of 260) extending through the rod holder 240, and
an RF strap 240 coupling an end of the RF extension rod with an end of the RF rod; and
a sealing band that fits about top and lateral surfaces of the flange portion
and couples with the collar of the housing to clamp the flange portion to the housing.


Regarding the limitation “an RF strap coupling an end of the RF extension rod with an end of the RF rod”, Tanaka also teaches the same limitation in paragraphs [0045]-
[0046] and figures 1, 4: lower ends of functional rod members (62) and outgoing terminals (128) are electrically connected with each other via conductive members (130) made of flexible and compressible/extensible metal plates).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Tanaka’s teachings to Lind’s device to prevent damage of a placing stand itself by preventing generation of large thermal stress and suppressing supply current for corrosion prevention (Tanaka, abstract)

Lind in view of Tanaka does not explicitly talk about wherein a bottom end of the first stem section comprises a flange portion and wherein an upper end of the housing comprise a collar, a sealing band that fits about top and lateral surfaces of the flange portion and couples with the collar of the housing to clamp the flange portion to the housing.

Chen teaches in Fig. 7 as marked below about wherein a bottom end of the first stem section 20 comprises a flange portion and wherein an upper end of the housing comprise a collar, a sealing band that fits about top and lateral surfaces of the flange portion and couples with the collar of the housing to clamp the flange portion to the housing.

    PNG
    media_image1.png
    859
    809
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Chen’s teachings to Lind’s device to have the claimed features to have a mounting structure is coupled to the support shaft and secured to the process apparatus to create a sealed environment within the holder and mounting structure to protect the electrical leads and thermocouple from the process environment (Chen, 2nd para under summary of invention)


Regarding claim 2: Lind teaches in Fig. 2A about wherein the connector is removably seated within the rod holder, wherein the second end of the connector extends through the rod holder, and wherein a gap is maintained (by the upper part of 240 in Fig. 2A) and  between the rod holder and the heater extension rod.


Regarding claim 3: Lind teaches in Fig. 2A wherein the housing defines an aperture  ([0057] teaches 300 has apertures) proximate a location where the second stem section 150 couples with the first stem section 130.

Regarding claim 4: Lind teaches in Fig. 2A wherein a guide e(vertical part of 110 extending through 300 to the housing) and ) extending from the first stem section 130 is accessible through the aperture defined in the housing.

Regarding claim 5: Lind teaches in Fig. 2A wherein the RF extension rod (one of 260) is fixedly coupled in the rod holder 300 (by 250 or upper part of 240 or 310), and wherein the RF strap (upper part of 240 or 250) comprises a flexible coupling configured to accommodate thermal expansion of the RF rod.


Response to Arguments
7.	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897